Title: From James Madison to William Short, 21 October 1802
From: Madison, James
To: Short, William


Department of State October 21st. 1802.
The Secretary of state presents his compliments to Mr. Short, and informs him, in answer to his note of the 19th. Inst. that the vouchers to which he alludes are already at the Auditors Office, and that this Department will cheerfully do all that is in its power, towards the putting of Mr. Shorts accounts into a train of settlement.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   Letter not found.



   
   Expatriate and former diplomat William Short had returned to the U.S. after more than seventeen years abroad to visit friends and relatives and to supervise his financial affairs (George Green Shackelford, Jefferson’s Adoptive Son: The Life of William Short, 1759–1848 [Lexington, Ky., 1993], p. 133). Short’s accounts included charges for salary and expenses as Jefferson’s secretary in France and as chargé d’affaires and minister at Versailles, Paris, The Hague, and Madrid, 1785–96 (DNA: RG 217, First Auditor’s Accounts, nos. 13,936–38). His final account on the treasury books amounted to $10,416.39 (ibid., no. 13,961).


